IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43272

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 462
                                                )
       Plaintiff-Respondent,                    )   Filed: April 4, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
SCOTT DENNIS DAVIS,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jason D. Scott, District Judge.

       Judgment of conviction and sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Scott Dennis Davis pleaded guilty to aggravated assault on a law enforcement officer,
Idaho Code § 18-915(1), grand theft, I.C. §§ 18-2403(1), -2407(1)(b), -2409, and burglary,
I.C. § 18-1401. The district court imposed a ten-year determinate sentence for the aggravated
assault on a law enforcement officer, a unified ten-year sentence, with seven years determinate,
for the grand theft charge, and a ten-year indeterminate sentence for the burglary charge. All
sentences were ordered to run consecutively for an aggregate thirty-year sentence, with
seventeen years determinate. Davis appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.


                                                1
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Therefore, Davis’s judgment of conviction and sentence is affirmed.




                                                     2